Title: To George Washington from Brigadier General Robert Howe, 4 July 1777
From: Howe, Robert
To: Washington, George


 Charleston, S.C., 4 July 1777. “I was last September near St Johns in East-Florida; a Party sent out to scout the Country on the River, fell in with a small detachment of the Enemy, which they surrounded and made Prisoners—Among these, was a Young Gentleman, by Name James Richardson, who was acting as a Cadet in the Sixteenth Regiment; finding him, when he was brought up, exceedingly unwell and dispirited, I treated him with particular Care & Attention . . . he lived with Me for a considerable time, was treated by the Gentlemen of the Town, with the greatest Attention & Politeness, & I suffered him to visit many Gentlemen in the Country, who, from a Spirit of Generosity, very prevalent in this people, seemed desirous of making his Misfortune as little irksome to him as possible. . . . By a Flag sent from St Augustine, some Letters from Ireland were transmitted him. In these, he was informed that a Relation of his had died, and left him an Estate, which must greatly suffer, without his immediate personal Attention, and that his Mother’s distressed Situation required his Presence . . . The peculiarity of his Situation which rendered the detaining him capitally inconvenient to him, The good Opinion I had of him, and the firm belief I had, that he would have fulfilled his Parole, which if complied with, would have answered every End of detaining him, induced Me with the concurrence of the President of this State, to admit him to return to Ireland, upon the Conditions, expressed in the copy of his Parole, which I do myself the Honor to send You. How far he has complied with it, the enclosed Extracts from some of his intercepted Letters will inform You. Your Excellency will find that he is by his Parole, obliged to return if demanded, and You are the best Judge, whether he should be claimed or not, and will take those Steps you think proper upon it. The ungenerous Abuse of the Confidence I placed in Mr

Richardson, will compel me to confine all those here, who have been admitted to go at large upon Parole, and perhaps ’tho I shall pain my own heart by it, to be very strict with those who may hereafter fall into my Hands. I should be happy to hear from you Sir, and be much oblig’d to You, if You will inform Me what Steps are taken, in respect to a Man, who has made so ungrateful a Return to Obligations so forcible.
